Citation Nr: 0835575	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-39 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, to include as secondary to 
the veteran's service-connected left knee internal 
derangement and torn meniscus with bursitis (left knee 
disability).

2.  Entitlement to service connection for a right knee medial 
meniscus tear, to include as secondary to the veteran's 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from February to September 
2003, with over 16 years of prior periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
at various times.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This case was remanded in April 2008 and has been returned 
for review by the Board.  

The issue of service connection for a right knee medial 
meniscus tear is addressed in the REMAND portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence of record showing a causal 
relationship between the veteran's lumbar spine disability 
and any incident of service including the service connected 
left knee disability.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by military service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008); Allen v. Brown, 
7 Vet. App. 439 (1995).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Examinations have been provided.  Notice as to what 
evidence is needed, as well as the type of evidence necessary 
to establish a disability rating and effective date for that 
disability, has been provided.  Letters of October 2004, 
August 2005, August 2006, and April 2008 provided pertinent 
notice and development information.

Although some of the notices were not sent until after the 
initial rating denying the claim, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  There has been comprehensive review of the matter 
after all notice was provided.  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

The Board notes that the veteran submitted additional 
evidence to the AMC subsequent to the issuance of the most 
recent supplemental statement of the case (SSOC).  For the 
most part, this information is duplicative and does not add 
any evidence of a substantive nature.  Therefore, the Board 
will not delay adjudication of the case to remand for review 
by the RO.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record includes statements of the 
veteran, service medical records, private medical records, VA 
outpatient records, internet literature that pertains to a 
low back disorder, and reports of VA examination that were 
conducted during the appeal period.  

Entitlement to service connection for DDD of the lumbar spine 
on a direct basis and secondary to left knee disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA and, or for disability resulting from injury 
incurred during a period of INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection may be granted for a disability, 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service medical records relate that the veteran reported a 
history of low back pain at the July 2003 demobilization 
examination conducted prior to separation.  Post service 
private radiological study in March 2005 revealed mild 
degenerative changes at the facets joints of the L4-L5 and 
L5-S1.  A magnetic resonance imaging (MRI) study revealed a 
left sided L4-5 disc bulge.     

The problem with the veteran's claim is competent medical 
evidence of a nexus.  In May 2005, Dr. Gilmer, a private 
physician, noted that the veteran's recent tour of military 
duty "may" have contributed to an exacerbation of his 
problem, and the fact that he had difficulties with both of 
his knees and had limped "may" also be a contributing factor 
in the aggravation of the back disorder.  

The veteran underwent VA spine and orthopedic examinations in 
October 2005, conducted by the same medical professional.  
The examiner confirmed a diagnosis of DDD of the lumbar 
spine, which was found to be not as likely as not related to 
service.  The examiner did note that there was documentation 
in service of low back pain which, at a minimum, could have 
or was exacerbated by the veteran's service.  However, this 
would have been expected to be brief and transient, and it 
was unlikely that degenerative changes would have been seen 
over a two or three year period. 

In January 2006, the RO requested the examiner provide an 
opinion as to whether the veteran's claimed DDD of the lumbar 
spine and right meniscal tear were "due to/caused by" his 
service-connected left knee internal derangement and torn 
meniscus with bursitis.  The examiner responded that "neither 
condition is secondary to the right knee condition," later 
correcting himself to indicate that he meant the left knee 
condition.

In April 2008, the Board remanded the case and requested a 
medical opinion regarding whether the left knee disability 
permanently aggravated the lumbar spine disability.  A VA 
examination was conducted in May 2008.  The physician noted 
that the veteran reported low back pain during service; 
however, he also noted that there was no evidence to support 
a theory that the left knee disability had a direct causal 
effect on the degenerative process of the low back.  He 
stated that the veteran's complaint of low back pain and 
numbness noted at the demobilization examination was 
suggestive of DDD and correlated with the April 2005 MRI.  He 
added that the DDD was probably present but quiescent prior 
to military service.  Further, the veteran back disability 
was probably temporarily aggravated during military service.  
However, he noted that there was insufficient evidence to 
conclude that this caused permanent aggravation.  In 
particular, he noted the absence of radiological evidence to 
evaluate the lumbar spine disability both prior to service 
and the period subsequent to service discharge before 2005.  
He stated that it would require speculation to conclude that 
there was permanent aggravation of the lumbar spine 
disability that was caused by either his military duties or 
by his left knee disability.   

After a review of the claims folder, the Board finds the 
statements of Dr. Gilmer less than persuasive in light of the 
overall record.  It must be pointed out that Dr. Gilmer's use 
of the terminology "may" makes his conclusion speculative.  
Medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Moreover, the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
physician did not point to any clinical data or any other 
direct evidence that supports this theory.  As pointed out by 
the VA physician, there is a lack of any clinical evidence to 
support a theory that the veteran's lumbar spine disability 
was permanently aggravated during service or is aggravated by 
the left knee disability.

The veteran submitted internet based articles (regarding the 
biomechanical effect of limping on the spine) in 2005 in 
support of his contention that his back disorder is related 
to his left knee disability.  While it is argued that medical 
articles provided by the veteran supports the claim for 
service connection, the Board finds that generic texts, which 
do not address the facts in this particular case with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  See Sacks v. West, 
11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  As 
noted, there is no medical evidence on file specific to this 
claim to support the assertion that the disorder at issue is 
caused by the service connected left knee disability or prior 
military service.

The Board places greater weight on the report of the VA 
physicians, due to the thorough review of the appellant's 
medical history, their discussion of the veteran's symptoms, 
and expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  
Moreover, the opinion entered by the VA examiners seems more 
consistent with the evidence on file.  The VA examiners 
thoroughly considered the possibility of the veteran's low 
back disability being related to his military service as well 
as his service connected disability and rejected it based 
upon reasonable medical principles supported by the medical 
evidence.

In sum, the Board finds that to attribute the veteran's 
lumbar spine disability to his service connected disability 
or otherwise to military service without objective medical 
evidence would require excessive speculation.  The Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a lumbar spine 
disability.    


ORDER

Service connection for DDD of the lumbar spine is denied.


REMAND

As noted in the prior remand, the veteran's service medical 
records include a July 2003 clinical notation of left knee 
pain and a torn meniscus in one section and appears to 
reference a torn meniscus of the right knee in another 
section.  The Board noted that the notation of a right 
meniscal tear remained unexplained and requested VA 
examination and opinion.  In the remand, the VA examiner was 
requested to specifically comment on the July 2003 notation 
regarding the right knee.  A VA examination was conducted in 
2008.  Significantly, however, the VA physician, in reporting 
the veteran's medical history, indicated that there was no 
evidence of a right knee injury during service and failed to 
comment on the significance of the reference to right knee 
torn meniscus.  As it cannot be said that the veteran's 
complete medical history was taken into consideration any 
medical opinion in this regard would be inadequate.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held, in Stegall v. West, 11 Vet. App. 268 
(1998) that a Remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
with the Durham, North Carolina, VA 
medical facility for the veteran's claims 
folder to be forwarded to the examiner who 
conducted the examination in May 2008 (or, 
if unavailable, to another appropriate 
reviewer) in order to review the claims 
folder.  In an addendum, the examiner 
should comment on the notation of a right 
knee meniscal tear during service in July 
2003 and provide opinion as to whether the 
veteran's currently diagnosed right knee 
disability is more likely than not related 
to his military service; and whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
is etiologically related to, caused, or 
aggravated by the veteran's 
service-connected left knee disability?  A 
complete rational for any opinion 
expressed should be included in the 
report.  If the reviewer deems 
re-examination necessary, this should be 
done.

2.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


